NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
IN RE R&R INV`ESTORS (UPA PARTNERSHIP),
CURTIS HOGENSON, DIANE LARSON, EILEEN M.
BERGER, ANn SHIRLEY J. ARVIDSON, PAR'rNERs,
Petiti0ners. a
l\/Iiscellaneous Docket No. 947
On Petition for Writ of MandamuS to the United
States Court of Federal Claims in case no. 03-CV-226-4,
Judge Susan G. Braden.
ON PETITION ,
Bef0re RADER, Chief Judge, FRIEDMAN and LINN, C'ircuit
Judges.
FR1EDMAN, Circuit Ju,dge.
0 R D E R
R&R InvestorS, Curtis Hogenson, et al. (Hogenson)
petition for a writ of mandamus directing the United
States Court of Federal Claims to (1) vacate a stipulation
of voluntary dismissal, (2) grant Hogenson’S motion to
vacate and for reconsideration, (3) rule on Ijl0gens0n’S
motion to substitute counse1, (4) rule on Hogenson’S
motion for leave to intervene, and (5) file Hogenson’s

IN RE R&R INVESTORS 2
notice of appeal. A.F.T.E.R. Incorporated et al.
(A.F.T.E.R.) and the United States each respond.
In the Court of Federal Claims, 116 property owners,
including R&R, filed suit alleging 'l`ucker Act claims.
R&R is a partnership and the petitioners are former
partners who assert that they, not the current partners of
R&R, are the owners of the Tucker Act claims. ln l\/lay
2007, the parties entered into a settlement agreement
covering the outstanding claims in this case. At R&R’s
request, the Court of Federal Claims suspended proceed-
ings pending disposition of an interpleader action that
was filed in Minnesota state court to determine issues of
state partnership law and entitlement to the settlement
proceeds. The Minnesota state district court ruled that
the current partners are entitled to the proceeds, and the
Minnesota Court of Appeals affirmed Faegre & Ben.son.,
LLP v. R&R Irwestors, 772 N.W. 2d 846 (lVfinn. App.
2009). The United States and R&R filed a stipulation of
dismissal and the Court of Federal Claims dismissed the
complaint Hogenson filed a motion to vacate and for
reconsideration, which the Court of Federal Claims de-
nied. Hogenson now petitions for a writ of mandamus to
direct the Court of Federal Claims to vacate the stipula-
tion of voluntary dismissal, grant Hogenson’s motion to
vacate and for reconsideration, rule on Hogenson’s motion
to substitute counsel, rule on Hogenson’s motion for leave
to intervene, and file Hogenson’s notice of appeal
The writ of mandamus is available in extraordinary
situations to correct a clear abuse of discretion or usurpa-
tion of judicial poWer. In re Calrnar, Inc., 854 F.2d 46-1,
464 (Fed. Cir. 1998). A party seeking a writ bears the
burden of proving that it has no other means of obtaining
the relief desired, Mallard v. U.S. Dist. Ct. for S. Dist. of
Iowa, 490 U.S. 296, 309 (1989), and that the right to
issuance of the writ is "clear and indisputable,” Allied